BALEY, Judge.
Plaintiff purchased the boat which is the subject of this action at a government surplus sale fourteen months prior to the accident resulting in its damage. Upon cross-examination he was asked the price he had paid for his boat at this sale. The trial court sustained an objection to this testimony. If plaintiff had been permitted to answer, he would have testified that the price was $287.75 submitted in a sealed bid which was accepted by the government. The major assignment of error urged by defendants on appeal is the exclusion of this evidence. They contend that the amount of the purchase price was admissible as evidence of the market value of the boat before it was damaged and as impeachment of the opinion as to value given by the plaintiff in his testimony.
The measure of damages for injury to personal property is the difference between its market value immediately before the injury and its market value immediately after the injury. Givens v. Sellars, 273 N.C. 44, 159 S.E. 2d 530; Guaranty Co. v. Motor Express, 220 N.C. 721, 18 S.E. 2d 116.
*248The legal definition for market value is:
“The market value of an article or piece of property is the price which it might be expected to bring if offered for sale in a fair market; not the price which might be obtained on a sale at public auction or a sale forced by the necessities of the owner, but such a price as would be fixed by negotiation and mutual agreement, after ample time to find a purchaser, as between a vendor who is willing (but not compelled) to sell and a purchaser who desires to buy but is not compelled to take the particular article or piece of property.” Black’s Law Dictionary 1123 (rev. 4th ed. 1968); accord, R. R. v. Armfield, 167 N.C. 464, 466, 83 S.E. 809, 810; Brown v. Power Co., 140 N.C. 333, 52 S.E. 954.
Whether or not evidence of the price previously paid for personal property is admissible on the question of market value immediately prior to its injury is dependent upon the circumstances of the individual case and subject to the discretion of the trial court. Peele v. Hartsell, 258 N.C. 680, 129 S.E. 2d 97; 22 Am. Jur. 2d, Damages, § 325.
Circumstances to be considered in determining the admissibility of evidence of the price previously paid for personal property include whether the sale was too remote in point of time, the removal of the property to a different market place, intervening physical changes in the property, the relationship of the parties in the prior sale, the nature of the sale itself as being induced by other considerations than true market value, and any other factors which might affect the probative weight of such evidence.
In this case plaintiff purchased his boat fourteen months prior to the accident at a government surplus property sale. Such a sale does not necessarily import true market value as the government is under some inducement to dispose of the property at whatever price it may obtain. After purchase plaintiff had removed his boat from Charleston to Southport, North Carolina, for testing and then to Charlotte where he and his son had been engaged in considerable improvement and repair work. The trial judge, in his discretion, might well have concluded that the purchase price paid by plaintiff was too remote in point of time and place, that there was a material change in the property itself, and that the circumstances of the sale were so different that evidence of the previous price paid would have *249no probative weight with respect to the fair market value of the property at the time it was damanged. Having reached this conclusion that the evidence is not admissible for substantive purposes, it is clearly within the province of the trial court to prohibit its use for impeachment. In our view there is sufficient basis to justify the exercise of the discretion of the court in excluding this evidence, and this assignment of error is overruled.
Defendants also object to the introduction of evidence of the estimated cost of the materials for repairs made necessary by the injury. Such cost is competent as some evidence to guide the jury in determining the difference in the market value of the boat before and after the injury. Guaranty Co. v. Motor Express, supra.
We have considered the other assignments of error of defendants and find them without merit.
No error.
Judge Hedrick concurs.
Judge Campbell dissents.